Title: John M. Carter to Thomas Jefferson, 27 March 1815
From: Carter, John M.
To: Jefferson, Thomas


          Sir,  Georgetown, D.C. March 27. 1815.—
          Without having the honor of an acquaintance with you I have presumed to obtrude myself upon your attention—in the presentation of Arator, by Col John Taylor of your State—This being the second edition of that work, the author has avowed himself, which he did not do in the second first edition.—I have taken this liberty with you, as the publisher of Arator, merely from the Strictures contained in it, upon your “notes on Virginia,” which, coming from so distinguished a citizen as Col Taylor, I supposed you would wish to see.—From which circumstance, Sir, I trust you will not attribute to me any sort of offence, in th as intended.
          With the most respectful considerations, Sir, I am your very obt servtJno. m. Carter
        